JUDGE HARGIS
delivered 'the opinion of the court.
In this action for slander, the plaintiff, Lemons, alleged in Ihis petition that the defendant, Wells, did .... willfully *118and maliciously speak and publish of ... . him these false- and slanderous words: “He (L. W. Wells) knew that Lemons poisoned his horses. He (L. W. Wells) knew that Lemons poisoned his mare Alice, and that he would have-him arrested, on suspicion, for poisoning his mare Alice.”'
To the petition the defendant interposed a general demurrer, which the court below sustained, and plaintiff, failing to amend, dismissed his petition. Were the words set forth in the petition actionable in themselves? The Vords. alleged to have been spoken by defendant, if true, would subject the plaintiff to an indictment, and, upon conviction, to punishment by fine of not less than $10 nor more than $1,000, or imprisonment not less than one nor more than twelve months, or such fine and imprisonment both. (General Statutes, section 7, article 18, chapter 29.)
And in the next section it is provided, that if the poisoned stock die, the offender may be confined in the penitentiary not less than one year.
At common law, actionable words per se were such as imported a felony; but many public offenses were felonies at the common law which are mere misdemeanors by more enlightened American statutory law. The general rule is, that any words which charge a person with an indictable offense, which is punishable by an infamous or corporal punishment,, or which involves moral turpitude, are actionable in themselves. (Brookes v. Coffin, 5 Johns, 190; Bissell v. Cornell, 24 Wend., 354; Cooley on Torts, page 196.) The words set forth in the petition charged the plaintiff with an indictable offense punishable by corporal punishment, and also aru offense of the greatest moral turpitude. Nothing could degrade-a citizen more in the estimation of his neighbors than-. *119the belief that he was guilty of the inhuman and dastardly act of poisoning stock.
Wherefore, the judgment is reversed, and cause remanded for furthér proceedings consistent with this opinion.